 Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 1 of 10 Page ID #:1



 1   G. SAMUEL CLEAVER, State Bar No. 245717
 2   sam@gscleaverlaw.com
     LAW OFFICES OF G. SAMUEL CLEAVER
 3   5670 Wilshire Blvd., 18th Floor
 4   Los Angeles, CA 90036
     Tel: (213) 568-4088
 5   Fax: (213) 568-4105
 6
     KEVIN J. DOLLEY, Missouri State Bar No. 54132, pro hac vice pending
 7   kevin@dolleylaw.com
 8   JAMES C. KEANEY, Missouri State Bar No. 67173, pro hac vice pending
     james.keaney@dolleylaw.com
 9   LAW OFFICES OF KEVIN J. DOLLEY, LLC
10   2726 S. Brentwood Blvd.
     St. Louis, MO 63144
11   Tel: (314) 645-4100
12   Fax: (314) 736-6216
13   Attorneys for Plaintiffs
14   Garry Michael Fite and
     Jeffrey Aiden Grey
15

16

17                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
18

19                                             CASE NO.:
     GARRY MICHAEL FITE,
20   JEFFREY AIDEN GREY,
     individually and on behalf of those
21
     similarly situated,
22                                             FLSA COLLECTIVE ACTION
           Plaintiffs,                         COMPLAINT
23
           v.
24
     SONENDO, INC.,
25                                             DEMAND FOR JURY TRIAL
           Defendant.
26

27

28


                                           1
 Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 2 of 10 Page ID #:2



 1         COME NOW Plaintiffs Garry Michael Fite (“Fite”) and Jeffrey Aiden Grey
 2
     (“Grey”) (collectively, “Plaintiffs”), individually and on behalf of those similarly
 3

 4   situated, by and through counsel, and for their Complaint against Defendant
 5   Sonendo, Inc. (“Defendant”), state as follows:
 6
                              PRELIMINARY STATEMENT
 7

 8         1.     Plaintiffs—former Field Service Engineers employed by Defendant—
 9   seek monetary damages, individually and on behalf of those similarly situated, for
10
     Defendant’s knowing and willful violations of the Fair Labor Standards Act, 29
11

12   U.S.C. § 201 et seq. (“FLSA”), in misclassifying and failing to pay overtime wages
13   to Plaintiffs and other Field Service Engineers.
14
                              JURISDICTION AND VENUE
15

16         2.     The FLSA authorizes causes of action by private parties, individually
17   and collectively, to recover damages for violation(s) of its wage and hour
18
     provisions. 29 U.S.C. § 216(b). This Court has subject matter jurisdiction over
19

20   Plaintiffs’ FLSA claims under 28 U.S.C. § 1331.
21
           3.     Venue in this District is proper under 28 U.S.C. § 1391(b) and (c)
22
     because Defendant resides in this District.
23

24                                        PARTIES
25
           4.     Plaintiff Garry Michael Fite is a citizen of the United States and
26
     resident of Chester, Utah.
27

28


                                               2
 Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 3 of 10 Page ID #:3



 1         5.    Defendant employed Fite as a Field Service Engineer from on or
 2
     around January 2, 2019 to April 3, 2020.
 3

 4         6.    Plaintiff Jeffrey Aiden Grey is a citizen of the United States and
 5   resident of Seattle, Washington.
 6
           7.    Defendant employed Grey as a Field Service Engineer from on or
 7

 8   around December 2017 to April 2019.
 9         8.    Defendant Sonendo, Inc. is a Delaware corporation with its principal
10
     place of business located in Laguna Hills, California. Defendant manufactures,
11

12   sells, and services an endodontic product or system known as the GentleWave
13   System.
14
           9.    Plaintiffs, along with similarly situated Field Service Engineers,
15

16   provided on-site maintenance and repair services for the GentleWave System for
17   Defendant’s customers when needed across the United States.
18
           10.   Defendant is an “employer” of Plaintiffs and other Field Service
19

20   Engineers within the meaning of 29 U.S.C. §§ 203 and 207.
21
                        COMMON FACTUAL ALLEGATIONS
22
           11.   During Plaintiffs’ employment as Field Service Engineers, Defendant
23

24   paid Plaintiffs and other Field Service Engineers on a salary basis and classified
25
     them as exempt under the FLSA.
26
           12.   Defendant’s Field Service Engineers, including Plaintiffs, had the
27

28   same work duties, expectations, and procedures. Their primary job duties were

                                                3
 Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 4 of 10 Page ID #:4



 1   manual maintenance and repair work.            Plaintiffs maintained or repaired the
 2
     GentleWave System for Defendant’s customers, prepared paperwork thereabout,
 3

 4   and responded to calls or requests for service in a manner consistent with
 5   Defendant’s system requirements and service expectations, which included but
 6
     were not limited to arriving on-site at a customer’s place of business within twenty
 7

 8   four (24) hours of Defendant receiving a service request from a customer.
 9         13.      Defendant has employed, on average, six (6) or so Field Service
10
     Engineers at any given time over the last three (3) years. Defendant has employed
11

12   Field Service Engineers in many states across the country, including in California,
13   Washington, Oregon, Utah, Delaware, Colorado, Texas, Kansas, Illinois, Georgia,
14
     and Florida.
15

16         14.      Defendant subjects all Field Service Engineers, including Plaintiffs, to
17   the same employment policies and procedures.
18
           15.      Plaintiffs and other Field Service Engineers all reported to the same
19

20   Field Engineering Manager.
21
           16.      During Plaintiffs’ employment, Field Service Engineers reported to
22
     Defendant’s Field Engineering Manager, Jireh Providencia (“Providencia”).
23

24         17.      Defendant required Plaintiffs and those similarly situated to constantly
25
     travel throughout the United States. Field Service Engineers, including Plaintiffs,
26
     traveled extensively from workplace to workplace throughout their workday as a
27

28   result of their job duties and employment with Defendant.

                                                4
 Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 5 of 10 Page ID #:5



 1         18.   Field Service Engineers were expected to work before, during, and
 2
     after Defendant’s scheduled business hours (i.e., Monday through Friday 8:00 am
 3

 4   to 5:00pm PT).
 5         19.   Plaintiffs, and those similarly situated, were regularly forced to work
 6
     in excess of forty (40) hours per week without overtime compensation. In addition
 7

 8   to their primary job duties noted above, Field Service Engineers were regularly
 9   required to answer calls and follow any and all instructions from Defendant, make
10
     or respond to customer calls, draft or respond to e-mails, prepare weekly reports,
11

12   handle and request parts (or “trunk stock”) as necessary to perform maintenance
13   and repair services, and travel extensively for service calls throughout the United
14
     States, during and outside of Defendant’s scheduled business hours.
15

16         20.   Defendant established a policy and practice of requiring Field Service
17   Engineers, like Plaintiffs, to work in excess of forty (40) hours per week, without
18
     overtime compensation, in order to maintain a satisfactory level of job
19

20   performance with Defendant.
21
           21.   Plaintiffs and other Field Service Engineers were uniformly
22
     misclassified by Defendant as exempt from overtime compensation.
23

24         22.   Field Service Engineers, including Grey, have complained to
25
     Defendant about being misclassified as exempt and not being paid overtime
26
     compensation.    In response, Defendant provided insufficient, inaccurate or
27

28   misleading information regarding the applicability of FLSA exemption(s).

                                             5
 Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 6 of 10 Page ID #:6



 1            23.   Defendant failed to post or provide notice to its Field Service
 2
     Engineers of their federal wage and hour rights under the FLSA. 29 C.F.R. §
 3

 4   516.4.
 5            24.   Defendant has instructed Field Service Engineers to not record their
 6
     hours worked.
 7

 8            25.   Defendant uses ADP for payroll processing services.
 9            26.   Defendant’s Field Service Engineers have access to an ADP interface
10
     wherein they can see their payroll information. This interface also allows Field
11

12   Service Engineers to enter information about their hours worked into the ADP
13   system, which Defendant can see or access.
14
              27.   On at least one occasion, Defendant—through Providencia—
15

16   explicitly instructed Grey to not enter his hours worked into the ADP system and
17   to delete any hours worked information he had already put into the ADP system.
18
     Following their conversation, by the time Grey went to check on the hours worked
19

20   information that he had previously entered into the ADP system, Providencia had
21
     already deleted from the ADP system the hours worked information that Grey had
22
     entered.
23

24            28.   Defendant has failed to make and maintain accurate records of hours
25
     worked each workweek by Field Service Engineers. 29 U.S.C. § 211(c).
26

27

28


                                               6
 Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 7 of 10 Page ID #:7



 1                      COLLECTIVE ACTION ALLEGATIONS
 2
           29.    Plaintiffs are representative of those similarly situated Field Service
 3

 4   Engineers employed by Defendant who are current or former employees of
 5   Defendant who were required to work in excess of forty (40) hours per week and
 6
     who did not receive overtime compensation.
 7

 8         30.    Plaintiffs, individually and on behalf of those similarly situated Field
 9   Service Engineers, seek relief on a collective basis, challenging, among other
10
     FLSA violations, Defendant’s uniform misclassification of Field Service Engineers
11

12   as exempt employees, Defendant’s policy and/or practice of failing to make and
13   maintain accurate records of their hours worked, and Defendant’s failure to pay
14
     them for all overtime hours worked.
15

16         31.    Plaintiffs and other Field Service Engineers have together been the
17   victim of these common policies or plans of Defendant that violate the FLSA.
18
           32.    Plaintiffs bring this case as an “opt-in” collective action under 29
19

20   U.S.C. § 216(b) on behalf of all those who file a Consent to Join form with the
21
     Court. Plaintiffs’ Consent to Join Forms are attached as Exhibit 1 and Exhibit 2.
22
           33.    Given Defendant’s knowing and willful violations described herein,
23

24   including but not limited to failing to inform and/or misinforming Field Service
25
     Engineers regarding their FLSA rights, the applicable statute of limitations should
26
     be equitably tolled for other Field Service Engineers who opt into this action, as of
27

28   the date Plaintiffs file their Motion for Conditional Certification.

                                                7
 Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 8 of 10 Page ID #:8



 1                                       COUNT I
 2
           FAILURE TO PAY OVERTIME IN VIOLATION OF THE FLSA
 3

 4         34.    Plaintiffs incorporate by reference the above-stated paragraphs as if

 5   set forth fully hereunder.
 6
           35.    Plaintiffs and other Field Service Engineers of Defendant are entitled
 7

 8   to the rights, protections and benefits provided under the FLSA.
 9         36.    The FLSA requires employers to pay non-exempt employees one and
10
     one-half times the regular rate of pay at which they are employed for all hours
11

12   worked over forty (40) hours per workweek. 29 U.S.C. § 207.
13         37.    The FLSA also requires employers to make and maintain accurate
14
     records of hours worked each workweek, and to post or provide notice of
15

16   employee rights under the FLSA. 29 U.S.C. § 211(c); 29 C.F.R. § 516.4.
17         38.    Defendant’s actions, policies and/or practices violated the FLSA’s
18
     requirements by failing to compensate Plaintiffs and other Field Service Engineers
19

20   for time spent on work activities as described in this Complaint. Defendant further
21
     violated the FLSA by failing to make and maintain accurate records of hours
22
     worked by Field Service Engineers and to post or provide notice to Field Service
23

24   Engineers of their federal wage and hour rights under the FLSA.
25
           39.    During their employment with Defendant, Plaintiffs and other Field
26
     Service Engineers were not paid overtime for hours worked in excess of forty (40)
27

28   hours per workweek.

                                              8
 Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 9 of 10 Page ID #:9



 1         40.     Defendant knew or should have known that Plaintiffs and other Field
 2
     Service Engineers were non-exempt employees entitled to overtime compensation.
 3

 4   Defendant had knowledge of and information on the job duties and expectations
 5   for Field Service Engineers, their hours worked exceeding forty (40) per
 6
     workweek, and their complaint(s) of not being paid overtime compensation for
 7

 8   such hours.
 9         41.     Defendant knowingly and willfully violated the FLSA by failing to
10
     pay overtime compensation to Plaintiffs and other Field Service Engineers, by
11

12   failing to make and maintain accurate records of their hours worked, and by failing
13   to post or provide notice of their federal wage and hours rights under the FLSA.
14
           42.     Defendant has deliberately sought to conceal these violations rather
15

16   than remedy them and has refused to fully remedy and correct the issues when
17   brought to Defendant’s attention for out-of-court resolution.
18
           43.     As a result of Defendant’s knowing and willful violations of the
19

20   FLSA, overtime compensation has been unlawfully withheld from Plaintiffs and
21
     other Field Service Engineers. Accordingly, Defendant is liable under the FLSA
22
     for unpaid overtime, as well as liquidated damages, pre- and post-judgment
23

24   interest, reasonable attorneys’ fees, and costs of this action.
25
           WHEREFORE Plaintiffs seek relief and judgment against Defendant,
26
     individually and on behalf of those similarly situated, as follows: (1) judgment
27

28   against Defendant for violation of the overtime and recordkeeping provisions of

                                                9
Case 8:20-cv-00833-DOC-ADS Document 1 Filed 04/30/20 Page 10 of 10 Page ID #:10



 1   the FLSA; (2) an award of unpaid overtime wages; (3) finding Defendant’s
 2
     violations were willful; (4) an award of liquidated damages against Defendant; (5)
 3

 4   pre- and post-judgment interest as provided by law; (6) an award of reasonable
 5   attorneys’ fees and costs incurred; and such other relief as this Court deems just
 6
     and proper.
 7

 8                             DEMAND FOR JURY TRIAL
 9         Plaintiffs request a trial by jury on all issues in this case so triable.
10

11

12   DATED:        April 29, 2020
13                                            _____________________________
14                                            G. Samuel Cleaver, State Bar No. 245717
                                              Law Offices of G. Samuel Cleaver
15                                            5670 Wilshire Blvd., 18th Floor
16                                            Tel: (213) 568-4088
                                              Fax: (213) 568-4105
17                                            sam@gscleaverlaw.com
18
                                              Kevin J. Dolley (pro hac vice pending)
19                                            James C. Keaney (pro hac vice pending)
20                                            LAW OFFICES OF KEVIN J. DOLLEY, LLC
                                              2726 S. Brentwood Blvd.
21                                            St. Louis, MO 63144
22                                            (314) 645-4100 (office)
                                              (314) 736-6216 (fax)
23                                            kevin@dolleylaw.com
24                                            james.keaney@dolleylaw.com

25                                            Attorneys for Plaintiffs
26

27

28


                                                10
